Citation Nr: 1732749	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-25 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for CAD and assigned an initial 10 percent rating, effective August 1, 1999, and a 30 percent rating, effective February 2, 2006.  During the course of the appeal, an August 2013 rating decision granted an effective date of March 25, 1991, for the award of service connection for CAD and assigned a 30 percent rating for the entire period.  However, as the maximum benefit was not granted, the matter remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In June 2015, the Board granted an earlier effective date of December 3, 1990, for the award of service connection for CAD, and remanded the initial rating claim for additional development.  It now returns for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted above, in June 2015, the Board remanded the initial rating claim so the Veteran could be scheduled for a VA examination to determine the current level of severity of his service-connected CAD.  In conjunction with the requested examination, the examiner was to discuss a May 2011 disability benefits questionnaire (DBQ) that was provided by the Veteran's private physician, Dr. D.N.  Accordingly, in November 2015, the Veteran underwent a VA heart conditions examination.  However, despite the fact that the Veteran has been service-connected for CAD, to include historical myocardial infarctions (see June 2015 Board decision), the November 2015 examiner found that the Veteran did not have, and has never had a heart condition.  Further, she found that there was no objective evidence of CAD.  In this regard, the examiner noted that there had been no formal diagnosis of CAD and the Veteran had not undergone a left heart catheterization, which she noted was the "gold standard for diagnosing [CAD]."  With regard to the May 2011 DBQ, the 2015 examiner stated that it was unclear what medical evidence Dr. D.N. relied on in completing the DBQ as there was no medical evidence to support his findings.

As noted by the Veteran's representative in a February 2016 submission, the November 2015 examination report is based on an inaccurate factual premise and is therefore inadequate for appellate review.  Specifically, it appears that the 2015 examiner completely disregarded the available medical evidence related to the Veteran's cardiac disability, to include a February 2006 coronary angiograph that Dr. D.N. relied on and cited to in the May 2011 DBQ.  Furthermore, VA has already determined the Veteran has a diagnosis that meets the VA prescribed criteria for ischemic heart disease (IHD), which includes, but is not limited to, acute, sub-acute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  Even if the 2015 examiner disagrees with the terminology used by VA in describing the Veteran's service-connected heart disability, there is no dispute from the record and the law that the Veteran has a form of heart disease recognized by VA as IHD.  Finally, the examination report is also insufficient for appellate review as the examiner failed to provide an estimation of the level of activity that results in dyspnea, fatigue, angina, dizziness, or syncope.  For the foregoing reasons, the Board finds that remand is required for procurement of a VA examination.  

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the severity of his CAD, to include any records from Dr. D.N.  Thereafter, all identified records and updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from January 2017 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from Dr. D.N. or any previously unidentified private medical providers who have provided treatment for the claim in appellate status.  After receiving any necessary authorization forms, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Schedule the Veteran for a VA examination to determine the current and historical level of severity of his service-connected heart disability/CAD.  The record must be made available to the examiner in conjunction with the examination.  The examiner should provide a review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability 
due to his cardiac disability.  Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.

After reviewing the record and examining the Veteran, please respond to the following:

(i)  Indicate whether the Veteran's heart disability/CAD resulted in the symptoms noted below and, if so, please identify the date of such symptomatology:

(A)  more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent; or,

(B)  chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

(ii)   Discuss the May 2011 DBQ from Dr. D.N. 

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


